DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of a set of genes as recited in claims 8, 17, and 21 in the reply filed on 2/17/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-25 are pending. Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/17/21.
Claims 1-22 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 11/30/18 and 12/21/18 have been considered.  Signed copies are enclosed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method of predicting risk of local recurrence, distant metastasis, or both in a patient with a primary soft tissue sarcoma tumor (STS), or a method of treating a soft tissue sarcoma, where the method comprises obtaining a tumor sample, isolating mRNA, then determining the expression level at least 10 genes in a gene set, wherein the gene set is selected from the 95 genes listed in claims 1, 10 and 19. The methods require comparing the expression levels of the at least 10 genes from the STS tumor sample to generate a probability score of the risk, and providing an indication of whether the tumor has a low to high risk of local recurrence, distant metastases, or both based on the probability score. There are at least two separate issues with regard to written description. 
First, the claims allow for any 10 or more genes to be selected from 95 different genes. The number of possible combinations is extremely large, for example for selecting 10 genes, there are over 1x1013 combinations. This does not take into account all of the combinations that would be made with more than 10 genes, such as 11, 12, 13, etc. genes. This means that there are billions of combinations of biomarkers. The instant specification has provided examples with the entire 95 gene set, and a 36 gene set that perform the required function. However, these are not representative species for the vast breadth of the claimed genus of biomarker sets that are encompassed by the claims. The second issue is that there is not adequate description of the genus of steps for calculating a probability score for the required comparison. The probability calculation is critical for determining the outcome of the method. While various algorithms could be used, the specification appears to test only a single algorithm species. However, the claim is not limited to a particular algorithm or method of calculation and comparison. 

The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine.. It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that the measurement of ferritin is used in clinical practice to diagnose iron deficiency, but the test can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). 
Application of genomic and proteomic approaches to many cancer types has produced thousands of candidate biomarker for detection and prognostication, yet very few have become established in clinical practice. According to Brooks (Genome Res. 2012 Feb;22(2):183-7), Fundamental issues related to tumor heterogeneity, cancer progression, natural history and biomarker performance have provided challenges to biomarker development (see abstract). To be effective, a screening strategy must detect malignant cells that are destined to grow, metastasize, and cause death.  Unfortunately, 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Enablement
Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for predicting metastasis free survival in leiomyosarcoma using the 95- and 36-gene sets, does not reasonably provide enablement for prediction of recurrence for any tumor, or metastasis for all other types of STS tumors, or predicting either recurrence or metastasis with any other gene set except the 95- and 36-gene sets.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims; 
The claim are overly broad methods that encompass several vast genera. The instant claims are drawn to a method of predicting risk of local recurrence, distant metastasis, or both in a patient with a primary soft tissue sarcoma tumor (STS), or a method of treating a soft tissue sarcoma, where the method comprises obtaining a tumor sample, isolating mRNA, then determining the expression level at least 10 genes in a gene set, wherein the gene set is selected from the 95 genes listed in claims 1, 10 and 19. The methods require comparing the expression levels of the at least 10 genes from the STS tumor sample to generate a probability score of the risk, and providing an indication of whether the tumor has a low to high risk of local recurrence, distant metastases, or both based on the probability score. The claims are overly broad for several reasons, First, the claims are directed to determining metastasis and/or recurrence for a broad range of tumors that all fall within the term “soft tissue sarcoma”. There 
Second, the claims allow for any 10 or more genes to be selected from 95 different genes. The number of possible combinations is extremely large, for example for selecting 10 genes, there are over 1x1013 combinations. This does not take into account all of the combinations that would be made with more than 10 genes, such as 11, 12, 13, etc. genes. This means that there are billions of combinations of biomarkers. The instant specification has provided examples with the entire 95 gene set, and a 36 gene set that perform the required function. However, the claims are far broader than these two example sets, since the claims reference “at least 10 genes”. 
Third, the claims do not set forth any particular mechanism for calculation of the scores, or how that score might differ depending on the genes and tumor selected for measurement. There is one working example of an algorithm, but no clear indication which other algorithms would work, and if there are limitations specific to the tumor type and/or genes selected. 
3) the state of the prior art; 5) the level of predictability in the art; 
In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine.. It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that the measurement of ferritin is used in clinical practice to diagnose iron deficiency, but the test can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). 
Application of genomic and proteomic approaches to many cancer types has produced thousands of candidate biomarker for detection and prognostication, yet very few have become established in clinical practice. According to Brooks (Genome Res. 2012 Feb;22(2):183-7), Fundamental issues related to tumor heterogeneity, cancer progression, natural history and biomarker performance 

6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples; 
	The examples in the specification are retrospective examples, and it is noted that no prospective studies have been conducted that actually demonstrate prediction of recurrence and/or metastasis. The studies that were conducted were found to show correlation between the 95- and 36- gene sets, and metastasis free survival in patients with leiomyosarcoma. There was no testing for other types of tumors, or demonstration of prediction for recurrence in any tumor type. There was no testing of any 10 or more set of genes, except for the 95- and 36 gene sets. It would amount to undue experimentation to test the billions of combinations of markers against the dozens of encompassed tumors, which are heterogeneous in location of primary tumor, known symptoms, and molecular mechanism. 
In conclusion, the claimed invention does not provide enablement for the entire scope of the claims. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the 


Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10, 14-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, 15, and 16 reference “low risk,” “intermediate risk,” and “high risk” parenthetically.  It is unclear, due to the presence of the parentheses, if the terms/phrases are intended as limitations of the claims, or are merely exemplary. 
Claims 7, 10, and 19 reference “aggressive treatment.” The term "aggressive" is a relative term which renders the claim indefinite.  The term "aggressive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 recites “a higher probability.” The term "higher" is a relative term which renders the claim indefinite.  The term "higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim methods as a whole, the claims are determined to be directed to a law of nature/natural principle and abstract idea. The instant claims recite a method of predicting risk of local recurrence, distant metastasis, or both, or a method for treating a patient with a primary soft tissue sarcoma tumor comprising obtaining a diagnosis identifying a risk of local recurrence, distant metastasis, or both in a STS tumor sample from the patient, or a method of treating a patient with primary soft tissue sarcoma tumor comprising administering an aggressive cancer treatment regimen. All three of the methods rely on measuring at least 10 genes from the 95 listed genes in claims 1, 10, and 19. The methods require that the expression of the at least 10 genes from the gene set be compared to the levels of the genes from a “predictive training set” to generate a probability score of the risk which will indicate the risk of local recurrence, distant metastases, or both. 
The relationship between the recited biomarkers and likelihood of recurrence and/or metastases is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to determine recurrence and/or metastasis could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field 
determine gene expression.” (see page 12). Therefore, the additional features of the claims (i.e., measuring the level of the recited biomarkers, and identifying the source of the sample for screening) do not ensure that the claims amount to significantly more than the natural principle itself.  Further, the “treatment” claims do not introduce practical application of the natural principle since there is no specific treatment linked to the biomarkers, and the treatment steps amount to identifying the subject to be treated and then telling the practitioner to “apply it” without actually setting forth which treatments would be selected using the gene expression data. The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability.  
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in 

	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        5/19/21